START, C. J.
This is an action of ejectment, begun in March, 1896, to recover the possession of a quarter section of land in the county of Swift, and within the primary limits of the grant of lands to the Hastings & Dakota Railway Company, and the. indemnity limits of the St. Paul, Minneapolis & Manitoba Railway’ Company’s grant. The plaintiff is the successor in interest of the Hastings & Dakota Company. The sole defense was adverse possession, which the defendant claimed began May 15, 1877. The evidence was undisputed that from May, 1883, until October 23, 1891, the land was in litigation between the Hastings & Dakota Company and the St. Paul, Minneapolis & Manitoba Railway Company in the General Hand Office of the United States, each company claiming that it was entitled to the land by virtue of its grant; that the Secretary of the Interior on October 23, 1891, decided the contest in favor of the Hastings & Dakota Company; and further that the land was certified to the state April 16, 1892, and on April 22, 1892, it was conveyed to the plaintiff. Upon these facts, and the admission of the defendant that his sole claim to the land rested upon his alleged title by adverse possession, the trial court directed a verdict for the plaintiff. The defendant appealed from an order denying his motion for a new trial.
The question raised by the record is whether the plaintiff or his predecessor in interest could have maintained an action to recover possession of the land while the question as to which company was entitled to it was so in litigation in the land office. If he could not, then the trial court rightly directed a verdict for the plaintiff.- The question must be, and is, determined adversely to the defendant, on the authority of the case of St. Paul, M. & M. Ry. Co. v. Olson, 87 Minn. 117, 91 N. W. 294. It is, however, claimed by the defendant that the facts in the case cited distinguish it from the one now under consideration, *328in that in the Olson case the litigation in the land office was initiated and continued by the defendant, while in this case the defendant was not a party in any manner to the contest in the land office. We are of the opinion that such fact does not, in principle, distinguish the cases. In each case the question whether the land passed by the grant was in litigation in the General Land Office, which had in the first instance paramount authority to determine the question; and, so long as the question was still pending and undecided, the courts had no jurisdiction to decide the question. What was said in the opinion in the Olson case in reference to the fact that the defendant initiated the litigation was for the purpose of emphasizing the inequity of his claim; hence any fair doubt as to the correctness of the conclusion reached as to the effect of the pendency of the litigation in the Land Department ought to be resolved against him.
Order affirmed.